Case 2:20-cv-04339-JFW-SHK Document 20 Filed 12/22/20 Page 1 of 1 Page ID #:382




  1
  2
  3
  4                                                                      JS-6

  5
  6
  7
  8                      UNITED STATES DISTRICT COURT
  9                     CENTRAL DISTRICT OF CALIFORNIA
 10
 11    ARTURO OSIEL VALENCIA                    Case No. 2:20-cv-04339-JFW (SHK)
       BARRERA,
 12
 13                               Petitioner,
 14                      v.                     JUDGMENT
 15    THE PEOPLE OF THE STATE OF
 16    CALIFORNIA,

 17                               Respondent.
 18
 19
            Pursuant to the Order Dismissing Action Without Prejudice,
 20
            IT IS HEREBY ADJUDGED that this action is DISMISSED, without
 21
      prejudice.
 22
      Dated: December 22, 2020
 23
 24
                                           HONORABLE JOHN F. WALTER
 25                                        United States District Judge
 26   Presented by:
 27
 28   HON. SHASHI H. KEWALRAMANI
      United States Magistrate Judge
